Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 12 of claim 1 is the phrase “due to an attraction of carbon within the bulk material to the diffusion agent”.  As the courts have well established, apparatus claims should be judged on their structure, and not on how they were made.  Any recitation of how it is made should only given weight inasmuch as it infers structure.  In this case, the resultant structure has already been recited, namely a diffusion agent that diffuses into the bulk material and forms carbides (which intrinsically requires carbon).
So the question is “what additional structure is inferred by this phrase”?  The newly recited “attraction” of the carbon does not seem to infer any new structure that was not already clearly set forth.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5,7-9,11-15,18,19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ehlen (3,308,859) in view of Ashikari et al.(3,155,548).
Ehlen shows a chainsaw chain with most of the recited limitations as follows, except where struckthrough.
a plurality of drive links (inherent in any saw chain); and 
a plurality of cutter links (10) operably coupled to respective ones of the drive links,
wherein at least one of the cutter links comprises: 
a base portion (12); and 
a cutting portion (18) extending away from the base portion, the cutting portion including a side plate (42) and a top plate (40), the top plate including a top face (40b) and a bottom face (the lower face of 40 as viewed in figure 6), the side plate including an outside face (47) and an inside face (the left face of 4d as viewed in figure 6), 

	In regard to the struckthrough subject matter above, Ehlen does have several optional hardening processes (line 68 of column 2 through line 67 of column 3), but none of them clearly form the claimed carbides.
	In Example 6 of Ashikari, the base material is an alloy tool steel containing between 0.25% and 0.40% of carbon (~lines 30-35, column 4).  The diffusion agent is largely Titanium powder (line 43, column 4).  This process occurs for 10 hours at 1,100 degrees Celcius, during which the titanium intrinsically bonds with the carbon to form carbides.  To be clear, Examiner takes Official Notice that titanium and carbon bond to form a carbide in this process.  Additional references can be provided as evidence if this is challenged.
	It would have been obvious to one of ordinary skill to have switched Ehlen’s hardening process to Ashikari’s Example 6 hardening process, in order to realize the 10 fold lifespan set forth in Ashikari’s lines 15-21 of column 3.
	With respect to claims 2,3,12 and 13, any type of surface treatment such as this extends away from the treated surface in a diminishing fashion, as seen for example in Ehlan’s figures 2 or 6.
	In regard to claims 4,5,14,15 and 18, see Ehlan’s figures 2 or 6.
	As for claim 7, see Ehlan’s lines 8-19, column 3.
	With respect to claim 8, Ehlan does not disclose treating the rivet engaging surfaces.  Examiner notes that, due to pivoting of the chain as it goes around the nose of the chain bar, these rivets act as rotary bearings.  Ashikari suggests applying this process to bearings (lines 41-51, column 3).  It would have been obvious to one of ordinary skill to have also applied this process to any part of Ehlan’s bearings (rivets), as suggested by Ashikari, in order to increase their lifespan.
	In regard to claims 9 and 19, Ehlan teaches making his hardened layer in the neighborhood of 10/1000 of an inch, which is about 254 microns.  Applicant requires the layer to be “about” 50 microns.   When Applicant uses the term “about” in this situation, it is with the understanding that one of ordinary skill would be able to determine the acceptable variances and have the device still work as desired.  In this case, the acceptable range of working is high, as seen in Ehlan (254 microns).  Accordingly, the term “about” is given a wide interpretation to include up to 254 microns.  If it is argued that “about” does not include such a large range, then Examiner takes Official Notice that it is known for tool diffusing layers to be thinner (closer to 50 microns).  It would have been obvious to one of ordinary skill to have made the diffusion layer thinner, as is well known, in order to save on time and materials, and also since the courts have held it to be obvious to experiment with ranges when the general conditions and desired outcome are well understood.
	As for claim 11, since this is a method claim, the step of the carbon attracting the diffusing agent is given full weight.  However, carbon intrinsically attracts titanium in the process disclosed by Ashikari, and thus the same rejection applies as in claim 1.
	With regard to claims 21-23, Ashikari employs titanium, which has a electronegativity value less than carbon.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ehlen (3,308,859) in view of Ashikari et al.(3,155,548), as set forth above, and further in view of Silvon (3,469,610).
Neither Ehlen nor Ashikari mention coating their tools in chromium.  Applicant has challenged the taking of Official Notice on this, and thus Examiner now provides a reference.  This chromium layer is old and well known as taught by Silvon (line 31-34, column 1).  It would have been obvious to one of ordinary skill to have further modified Ehlen by coating his chain saw with chromium, as taught by Silvon, in order to make the teeth “strong, tough and durable” as mentioned by Silvon (line 33, column 1).

Applicant's arguments against the prior art rejection have been fully considered but they are not persuasive.
On page 6 of the remarks, Applicant notes there was a lack of clarity as to whether this was a 102 or 103 rejection.  Applicant correctly treated it as a 103 rejection, and thus it was deemed clear enough.
On page 7, Applicant correctly ascertained that Ehlan did not disclose a diffusing agent that was attracted to carbon.
In the paragraph spanning pages 7 and 8, Applicant deems the Ashikari reference to be mooted by the claim amendment.  However, Ashikari does indeed disclose the newly claimed process in Example 6, as seen in the rejection above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724